                        Case 18-50878-KJC              Doc 2      Filed 10/02/18          Page 1 of 2
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

In re:                                                                          Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC, et al.,                                     Case No. 17-12560 (KJC)

                                     Debtors.                                   (Jointly Administered)
OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
WOODBRIDGE GROUP OF COMPANIES, LLC, et al., on behalf of                                     50878 (KJC)
                                                                                Adv. Pro. 18-_____
the estates of the MezzCo Debtors and the PropCo Debtors referenced
on Exhibit 1 hereto,
                          Plaintiff,
v.

WOODBRIDGE COMMERCIAL BRIDGE LOAN FUND 1, LLC,
WOODBRIDGE COMMERCIAL BRIDGE LOAN FUND 2, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 1, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 2, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 3, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 3A, LLC, and
WOODBRIDGE MORTGAGE INVESTMENT FUND 4, LLC,

                             Defendants.

          SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons with the
clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United States and its
offices and agencies shall file a motion or answer to the complaint within 35 days.

                  Address of Clerk:            United States Bankruptcy Court
                                               824 N Market Street, 3rd Floor
                                               Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the Plaintiff’s attorney. Name and address of
Plaintiff’s attorneys:

                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                      Richard M. Pachulski
                                                       Bradford J. Sandler
                                                         John A. Morris
                                                       Colin R. Robinson
                                               919 North Market Street, 17th Floor
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                                   Telephone: (302) 652-4100

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be held at
the following time and place.
                          Address: United States Bankruptcy Court      Courtroom No. 5
                          824 N Market Street, 5th Floor
                          Wilmington, DE 19801                         Date and Time: November 20, 2018 at 1:30 p.m.
                                                                       (ET)

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

United States Bankruptcy
Court for the District of Delaware                             /s/ Una O’Boyle
Date: October 2, 2018                                          Clerk of the Bankruptcy Court

DOCS_DE:221012.1 94811/001
                                 Case 18-50878-KJC         Doc 2      Filed 10/02/18     Page 2 of 2
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF DELAWARE

In re:                                                                  Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC, et al.,                             Case No. 17-12560 (KJC)

                                     Debtors.                           (Jointly Administered)
OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
WOODBRIDGE GROUP OF COMPANIES, LLC, et al., on behalf of                             50878 (KJC)
                                                                        Adv. Pro. 18-_____
the estates of the MezzCo Debtors and the PropCo Debtors referenced
on Exhibit 1 hereto,
                          Plaintiff,
v.

WOODBRIDGE COMMERCIAL BRIDGE LOAN FUND 1, LLC,
WOODBRIDGE COMMERCIAL BRIDGE LOAN FUND 2, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 1, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 2, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 3, LLC,
WOODBRIDGE MORTGAGE INVESTMENT FUND 3A, LLC, and
WOODBRIDGE MORTGAGE INVESTMENT FUND 4, LLC,

                             Defendants.
                                      NOTICE OF DISPUTE RESOLUTION ALTERNATIVES
       As party to litigation you have a right to adjudication of your matter by a judge of this Court. Settlement of your case,
however, can often produce a resolution more quickly than appearing before a judge. Additionally, settlement can also reduce the
expense, inconvenience, and uncertainty of litigation.
        There are dispute resolution structures, other than litigation, that can lead to resolving your case. Alternative Dispute
Resolution (ADR) is offered through a program established by this Court. The use of these services are often productive and
effective in settling disputes. The purpose of this Notice is to furnish general information about ADR.
        The ADR structures used most often are mediation, early-neutral evaluation, mediation/arbitration and arbitration. In
each, the process is presided over by an impartial third party, called the “neutral”.
        In mediation and early neutral evaluation, an experienced neutral has no power to impose a settlement on you. It fosters
an environment where offers can be discussed and exchanged. In the process, together, you and your attorney will be involved in
weighing settlement proposals and crafting a settlement. The Court in its Local Rules requires all ADR processes, except threat of
a potential criminal action, to be confidential. You will not be prejudiced in the event a settlement is not achieved because the
presiding judge will not be advised of the content of any of your settlement discussions.
        Mediation/arbitration is a process where you submit to mediation and, if it is unsuccessful, agree that the mediator will act
as an arbitrator. At that point, the process is the same as arbitration. You, through your counsel, will present evidence to a
neutral, who issues a decision. If the matter in controversy arises in the main bankruptcy case or arises from a subsidiary issue in
an adversary proceeding, the arbitration, though voluntary, may be binding. If a party requests de novo review of an arbitration
award, the judge will rehear the case.
     Your attorney can provide you with additional information about ADR and advise you as to whether and when
ADR might be helpful in your case.
Dated: October 2, 2018                                      /s/ Una O’Boyle
                                                            Clerk of the Court




DOCS_DE:221012.1 94811/001
